Filed 08/27/20   Case 20-24098   Doc 12
Filed 08/27/20   Case 20-24098   Doc 12
Filed 08/27/20   Case 20-24098   Doc 12
Filed 08/27/20   Case 20-24098   Doc 12
Filed 08/27/20   Case 20-24098   Doc 12
Filed 08/27/20   Case 20-24098   Doc 12
Filed 08/27/20   Case 20-24098   Doc 12
Filed 08/27/20   Case 20-24098   Doc 12
Filed 08/27/20   Case 20-24098   Doc 12
Filed 08/27/20   Case 20-24098   Doc 12
Filed 08/27/20   Case 20-24098   Doc 12
Filed 08/27/20   Case 20-24098   Doc 12
Filed 08/27/20   Case 20-24098   Doc 12
Filed 08/27/20   Case 20-24098   Doc 12
Filed 08/27/20   Case 20-24098   Doc 12
Filed 08/27/20   Case 20-24098   Doc 12
Filed 08/27/20   Case 20-24098   Doc 12
Filed 08/27/20   Case 20-24098   Doc 12
Filed 08/27/20   Case 20-24098   Doc 12
Filed 08/27/20   Case 20-24098   Doc 12
Filed 08/27/20   Case 20-24098   Doc 12
Filed 08/27/20   Case 20-24098   Doc 12
Filed 08/27/20   Case 20-24098   Doc 12
Filed 08/27/20   Case 20-24098   Doc 12
